UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         4/9/20

   IN RE GLOBAL BROKERAGE, INC.                     17-CV-916 (RA) (BCM)
   F/K/A FXCM INC. SECURITIES
   LITIGATION                                       ORDER



BARBARA MOSES, United States Magistrate Judge.

        Due to a conflict on the Court's calendar, the telephonic case management conference
scheduled for April 13, 2020, at 11:00 a.m., is ADJOURNED to April 13, 2020, at 12:30 p.m. At
that time, the parties shall call into the below teleconference:

       Call in number:      888-557-8511
       Access Code:         7746387

Dated: New York, New York
       April 9, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
